          Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 1 of 9




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
________________________________________________
                                                                 X
THE NEW YORK TIMES COMPANY                                       :
620 8th Avenue
New York, NY 10018                                               :

and                                                              :

CHARLIE SAVAGE                                                   :
1627 I St., NW
Suite 700                                                        :       No. 19-cv-03562-ABJ
Washington, DC 20006
                                                                 :
                                        Plaintiffs,
                                                                 :
                        - against -
                                                                 :
OFFICE OF MANAGEMENT AND BUDGET
725 17th St., NW
Washington, DC 20503
                                                                 :
                                         Defendant.
                                                :
________________________________________________X


                     MEMORANDUM OF LAW IN SUPPORT OF
              PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION


                                          INTRODUCTION


        The first phase of impeachment proceedings against President Trump —the investigation led

by the House Intelligence Committee—has recently concluded, and the second phase—House

Judiciary Committee hearings—has begun. Those proceedings center on allegations that President

Trump withheld military aid in order to pressure Ukraine into investigating a political rival lie at the

heart of the ongoing impeachment inquiry. The Times’s FOIA request—which seeks


                                                1
          Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 2 of 9



communications between two of the key players in the withholding of Ukrainian aid—is urgent and

merits the exceptional remedy of a preliminary injunction, requiring OMB to respond to the FOIA

request by December 17, 2019, so that the voters can have access to this important information as

their representatives are making critical decisions.


                                           BACKGROUND


        On September 26, 2019, The Times submitted a FOIA request to OMB, seeking “all email

correspondence between Michael Duffey and Robert Blair from May 1 [2019] to the present.”

(Exhibit A to Declaration of David E. McCraw (“McCraw Decl.”).) On September 27, 2019, OMB

acknowledged receipt of the request and assigned it FOIA number 19-486. (Exhibit B to McCraw

Decl.) Although agencies are required to respond to FOIA requests within 20 business days, OMB

failed to respond or to produce any responsive documents. (McCraw Decl. ¶ 4.) The Times

appealed the delay and constructive denial of its request on October 29, 2019. (Exhibit C to McCraw

Decl.) Once again, OMB failed to respond to The Times’s request or to produce any responsive

documents. (McCraw Decl. ¶ 6.) The Times has therefore exhausted its administrative remedies.

See 5 U.S.C. § 552(a)(6)(C)(i); Oglesby v. Dep’t of the Army, 920 F.2d 57, 62 (D.C. Cir. 1990)

(holding that a FOIA requester may sue if an agency fails to comply with the statutory deadlines).


                                           JURISDICTION


        Jurisdiction is proper in this district under 5 U.S.C. § 552(a)(4)(B), which provides:

        On complaint, the district court of the United States . . . in the District of Columbia, has
        jurisdiction to enjoin the agency from withholding agency records and to order the
        production of any agency records improperly withheld from the complainant.




                                                2
           Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 3 of 9



                                                  ARGUMENT

         “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance

of equities tips in his favor, and that an injunction is in the public interest.” Winter v. NRDC, Inc.,

555 U.S. 7, 20 (2008). The latter two “factors merge when the Government is the opposing party.”

FBME Bank Ltd. v. LEW, 125 F. Supp. 3d 109, 127 (D.D.C. 2015) (quoting Nken v. Holder, 556 U.S.

418, 435 (2009)). In this Circuit, “the four factors have typically been evaluated on a ‘sliding

scale,’” such that “[i]f the movant makes an unusually strong showing on one of the factors, then it

does not necessarily have to make as strong a showing on another factor.” Davis v. Pension Benefit

Guar. Corp., 571 F.3d 1288, 1291–92 (2009). 1


         Significantly, two courts in this district have in recent weeks granted preliminary injunctions

in FOIA cases with very similar facts, where the documents requested were relevant to the ongoing

impeachment inquiry. See Am. Oversight v. U.S. Dep’t of State, 2019 U.S. Dist. LEXIS 191012,

2019 WL 5665930 (D.D.C. Oct. 25, 2019) (granting a preliminary injunction for communications

between the State Department and the President’s personal lawyer, and for communications

regarding the recall of the former U.S. Ambassador to Ukraine, because “the harm of delay beyond

the anticipated timeline of the impeachment inquiry would be irreparable”); Ctr. for Public

Integrity v. U.S. Dep’t of Defense, 2019 U.S. Dist. LEXIS 203797, 2019 WL 6270921 (D.D.C.

Nov. 25, 2019) (recognizing that “stale information is of little value” and granting a preliminary

injunction for communications between the Department of Defense and OMB concerning the

Ukraine Security Assistance Initiative). And courts in this Circuit have long recognized that,

1
 Courts in this Circuit, observing that “the [D.C.] Court of Appeals has yet to hold definitively that Winter has
displaced the sliding-scale analysis,” have suggested that the sliding-scale framework still applies in this Circuit.
See, e.g., Ctr. for Public Integrity v. U.S. Dep’t of Defense, 2019 U.S. Dist. LEXIS 203797, at *8-*9 (Nov. 25, 2019

                                                     3
           Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 4 of 9



where a FOIA request is urgent due to “a matter of current national debate,” a preliminary

injunction is warranted. Wash. Post v. Dep’t of Homeland Sec., 459 F. Supp. 2d 61, 75 (D.D.C.

2006); Elec. Privacy Info. Ctr. v. U.S. Dep’t of Justice, 416 F. Sup. 2d 30 (D.D.C. 2006) (holding

that a preliminary injunction was required to enable the request); cf. Leadership Conference on

Civil Rights v. Gonzales, 404 F. Supp. 2d 246 (D.D.C. 2005) (ordering expedited processing for

documents that could advance the national debate over whether to reauthorize expiring

legislation).


         Here, all four factors weigh plainly in favor of The Times.


    I.       The Times Is Highly Likely to Succeed on the Merits


         Under FOIA, agencies are required to respond to a request within 20 business days of

receiving the request. See 5 U.S.C. § 552(a)(6)(A)(i). Agencies are further required to “make

reasonable efforts to search for the records requested,” 5 U.S.C. § 552(a)(3)(C), and may withholding

information only if one of the statutory exemptions applies and “the agency reasonably foresees that

disclosure would harm an interest protected” by one of the exemptions (or disclosure is prohibited by

law), 5 U.S.C. § 552(a)(a)(8)(A)(i), (b).

         The Times filed its FOIA well over two months ago and, to date, has received no response

from OMB beyond OMB’s acknowledgment of receipt. OMB’s failure to respond to The Times’s

valid FOIA request violates the agency’s obligations under FOIA to respond within 20 business days

and to make reasonable efforts to conduct a search for responsive documents. Significantly, the

proposed order does not strip OMB of its ability to assert legitimate exemptions under FOIA; the

order only requires OMB to do what the law requires—respond to a FOIA request within the


D.D.C.). Regardless of whether the sliding-scale approach applies, however, a preliminary injunction is warranted,

                                                    4
            Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 5 of 9



statutory time frame. Accordingly, The Times is highly likely to establish its entitlement to the

production of non-exempt responsive records.


    II.       The Times Will Suffer Irreparable Harm Absent a Preliminary Injunction


          Information delayed is information denied. Cf. H.R. Rep. No. 93-876, at 6 (1974) (noting

that an agency’s failure to process FOIA requests in a timely fashion is “tantamount to denial”). As

courts in this district have recognized in recent decisions granting preliminary injunctions for

information relevant to the ongoing impeachment proceedings, “the primary value of the information

[requested] lies in its ability to inform the public of ongoing proceedings of national importance[]

and, in these circumstances, ‘stale information is of little value.’” Ctr. for Public Integrity, 2019 U.S.

Dist. LEXIS 203797, at *16 (quoting Payne Enters., Inc. v. United States, 837 F.2d 486, 494 (D.C.

Cir. 1988). Absent a preliminary injunction requiring OMB to promptly produce responsive

documents by December 17 and thereby enabling The Times to report on information relevant to

impeachment proceedings as they are unfolding, The Times would suffer irreparable harm.

          The need for these documents could not be more urgent: As of this writing, the Judiciary

Committee is scheduled to begin publicly debating and voting on articles of impeachment in a week,

leading up to a possible vote on December 20, the last day Congress is scheduled to be in session this

year. “When ‘time is of the essence,’ the harm in agency delay is more likely to be irreparable.” Am.

Oversight, 2019 U.S. Dist. LEXIS 191012, at *9 (quoting Elec. Privacy Info. Ctr., 416 F. Supp. 2d at

40-41).

          Often dubbed the national “newspaper of record,” The New York Times plays a central role in

informing the public about issues of national concern, including the ongoing impeachment

proceedings against President Trump, which “are of the highest national concern.” Ctr. for Public


as all four factors tilt heavily in favor of The Times.

                                                          5
          Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 6 of 9



Integrity, 2019 U.S. Dist. LEXIS 203797, at *16 (quoting Payne Enters., Inc. v. United States, 837

F.2d 486, 494 (D.C. Cir. 1988)) (emphasis added). The records at issue here—communications

regarding the withholding of security aid to Ukraine—go to the core of those impeachment

proceedings. The Times’s coverage informs the public and empowers the electorate to form its own

opinions and to make those opinions known to elected officials.

        In a democracy such as ours—and particularly at a moment of heightened national

importance such as this—an informed public is “a structural necessity.” Nat’l Archives & Records

Admin. v. Favish, 541 U.S. 157, 172 (2004). In light of the “necessity” of keeping the public

informed, courts have repeatedly recognized that delays in responding to FOIA requests for

documents relevant to upcoming elections or hearings or to ongoing impeachment proceedings give

rise to irreparable harm. See Ctr. for Public Integrity v. U.S. Dep’t of Defense, 2019 U.S. Dist.

LEXIS 203797, at *14-20 (Nov. 25, 2019 D.D.C.) (“[I]rreparable harm is already occurring each

day the impeachment proceedings move forward without an informed public able to access

relevant information.”); Am. Oversight v. U.S. Dep’t of State, 2019 U.S. Dist. LEXIS 191012, at *8-

10 (D.D.C. Oct. 25, 2019) (holding that the requester is “likely to suffer irreparable harm if

processing of at least some aspects of its requests is not completed by the end of the ongoing

impeachment process”); Wash. Post v. Dep’t of Homeland Sec., 459 F. Supp. 2d 61, 74–75

(D.D.C. 2006) (granting a newspaper’s preliminary injunction regarding records of visitors to the

White House and determining that delay would cause irreparable harm in light of the impending

election); Elec. Privacy Info. Ctr. v. U.S. Dep’t of Justice, 416 F. Sup. 2d 30, 40-41 (D.D.C.

2006) (finding irreparable injury where the requester would “be precluded, absent a preliminary

injunction, from obtaining in a timely fashion information vital to the current and ongoing debate

surrounding the legality” of the warrantless surveillance program); Aguilera v. FBI, 941 F. Supp.



                                               6
             Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 7 of 9



144, 151 (D.D.C. 1996) (finding irreparable harm would result if the agency failed to produce

documents before criminal defendant requester’s evidentiary hearing).


    III.      The Balance of Hardships and the Public Interest Weigh Heavily in The Times’s
              Favor

           The balance of hardships and the public interest also favor a preliminary injunction

requiring prompt disclosure to The Times.


           “The basic purpose of FOIA is to ensure an informed citizenry, vital to the functioning of

a democratic society, needed to check against corruption and to hold the governors accountable

to the governed.” N.L.R.B. v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978). Here, the

relationship between the information requested and the need “to hold the governors accountable

to the governed” is at its most pronounced; the information pertains to proceedings that could

result in the impeachment of the President. As noted, the American public has an urgent need

for information that will inform its understanding of President Trump’s decision to withhold aid

from Ukraine and equip it to judge the merits of the ongoing impeachment inquiry.


           The government itself will not endure any hardship if ordered to expedite The Times’s

request. The Times’s request is narrowly focused on a small universe of documents and does not

unduly burden OMB in making a prompt search of its records. The only harm that could result

from this injunction is a short delay that may be experienced by some requesters whose requests

preceded that of The Times. 2 But no one will be denied access to records as a result of having

2
  Many of the requesters in the queue are likely individuals or private entities. Estimates indicate
that news media requesters represent “only single-digit percentages of FOIA requests.”
Margaret B. Kwoka, First-Person FOIA, 127 Yale L.J. 2204, 2213 (2018); see id. at n.23
(collecting citations); Max Galka, Who Uses FOIA? – An Analysis of 229,000 Requests to 85
Government Agencies, FOIA Mapper (Mar. 13, 2017), https://foiamapper.com/who-uses-foia

                                                7
         Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 8 of 9



OMB process The Times’s request, and this is no ordinary case of trying to “‘leap frog’ to the

front of the line.” Aguilera, 941 F. Supp. at 152 (D.D.C. 1996). Rather, “the extraordinary

circumstances presented in this case warrant such line-cutting.” Ctr. for Pub. Integrity, 2019

U.S. Dist. LEXIS 203797, at *21-22; accord Am. Oversight, 2019 U.S. Dist. LEXIS 191012, at

*10 (“This is the extraordinary case where the public interest favors placing [the plaintiff’s]

requests ahead of other requests in the [agency’s] FOIA queue.”). “Presidential impeachment

investigations are solemn affairs, which Congress thankfully has seen fit to undertake only a few

times in the Nation’s history.” Id. The records requested by The Times, whose contents have

already been referenced in impeachment testimony, “could directly inform the present

investigation and the surrounding public debate.” Id.


       Accordingly, the public interest is considerable and outweighs any harm that may result

to other requesters in the queue.

                                          CONCLUSION


       For the foregoing reasons, The Times asks the Court to order that Defendant OMB

produce all non-exempt, responsive portions of records responsive to its request by December

17, 2019, or by such date as the Court deems appropriate.




(estimating that journalists account for just 7.6% of FOIA requests). The Times, as a member of
the news media, would use the information obtained through the request to inform the public. To
the extent the other requesters are private entities who would not disseminate the information,
the public interests tilts even more in favor of moving The Times’s request to the front of the
queue in this extraordinary case.
                                             8
Case 1:19-cv-03562-ABJ Document 9-1 Filed 12/05/19 Page 9 of 9




                                 Respectfully submitted,

                                 /s/ David E. McCraw
                                 David E. McCraw
                                 Dana R. Green
                                 Alexandra Perloff-Giles
                                 Legal Department
                                 The New York Times Company
                                 620 8th Avenue
                                 New York, NY 10018
                                 Phone: (212) 556-4031
                                 Fax: (212) 556-4634
                                 E-mail: mccraw@nytimes.com

                                 Counsel for Plaintiffs




                           9
